DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 10 have been considered but are moot due to new grounds of rejection.

Applicant’s arguments regarding Lai et al. are According the paragraph [0030] of Lai et al., the elevation mechanism 66 is manually operated to raise and lower the test platform 62 vertically, and the test terminals 61 disposed at the test platform 62 are connected to the connecting terminals 120 of the circuit board 100 when the test platform 62 are moved toward the operating space 11 Furthermore, the pressing elements 65 disposed at the test platform 62 are used to fix the conveying platform 20 and the carrier 21 as soon as the test platform 62 descends. In other words, no downward pressing force is exerted to the circuit board 100 to be tested. 
Similarly, Lai fails to disclose that "after the pressing block to be in contact with the electronic component, a downward pressing force is exerted by the pressing force generating member on the electronic component" as expressly specified in Applicants' independent claim 1.  Also. there is no mechanism for achieving an internal force balance in Lai et al.
Examiner point out that Fig 4 clearly shows downward pressing force is exerted to the circuit board to be tested.
Examiner points out that the limitations in the second paragraph are not claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al. (US 20120146675)
Lai et al. teach A sliding test device for electronic components,(Note Fig. 1 below) comprising: 
a base, having a first sliding guide (Note Fig. 1 below) and a chip receiving module (Note carrier 21, par. 21); 
a sliding frame, having a second sliding guide slidably engaged with the first sliding guide of the base; (Note Fig. 1 below)
a pressing member, disposed on the sliding frame, the pressing member comprising a pressing block and a vertical linear actuator; (Note Fig. 1 below) and 
a pressing force generating member (Note Fig. 1, combination of pressing block and vertical linear actuator ) and disposed between the vertical linear actuator and the pressing block; (Note Fig. 1 below)
wherein when an electronic component is to be tested, the electronic component is placed in the chip receiving module (Note abstract and Fig. 4), and the sliding frame is slidably 


    PNG
    media_image1.png
    763
    721
    media_image1.png
    Greyscale


Regarding claim 3, Lai et al. teach a fixing frame and a force spreading plate, wherein one side of the fixing frame is connected to the vertical linear actuator, and the pressing force generating member is disposed on the other side of the fixing frame, and the force spreading plate is disposed between the pressing force generating member and the pressing block. (Note Fig. 1 below)

    PNG
    media_image2.png
    763
    721
    media_image2.png
    Greyscale





Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Lai et al. (US 20120146675) in view of Mueller (US 20040227534).

Regarding claim 4, Lai et al. does not teach comprising an actuating module, which is disposed on at least one of the base and the sliding frame, wherein the sliding frame is driven and slidably moved with respect to the base by the actuating module.
Mueller teach comprising an actuating module, which is disposed on at least one of the base and the sliding frame, wherein the sliding frame is driven and slidably moved with respect to the base by the actuating module. (Note par. 69)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lai et al. to include the teaching of Mueller because it would allow the device to be locked in a stop position. (Note Mueller par. 69)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 20120146675)  in view of Mueller (US 20040227534) in view of Weissacher et al. (US 20110057674).
Lai et al. teach the instant invention except:
Regarding claim 5, Lai et al. does not teach wherein the actuating module includes a pneumatic cylinder comprising a stationary end coupled to the base and a movable end coupled to the sliding frame.
Weissacher et al. teach wherein the actuating module includes a pneumatic cylinder comprising a stationary end coupled to the base and a movable end coupled to the sliding frame. (Note par. 114)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lai et al. to include the teaching of Weissacher et al. because it would take advantage of the fact that atmospheric air is abundant and readily available, which makes the power source an infinite resource.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 20120146675) in view of Ku et al. (US 20150204907).
Lai et al. teach the instant invention except:
Regarding claim 10, Lai et al. does not teach wherein the first sliding guide is a guide rail, and the second sliding guide is a guide groove.
Ku et al. teach wherein the first sliding guide is a guide rail, and the second sliding guide is a guide groove. (Note Fig. 1 below)


    PNG
    media_image3.png
    143
    473
    media_image3.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lai et al. to include the teaching of Ku et al. because it would help secure the carrier to the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858